      Case 3:14-cv-01033-ALB-SMD Document 106 Filed 03/27/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION

ALEXANDRIA H. QUINN,                          *
                                              *
Plaintiff,                                    *
                                              *
Vs.                                           *       Case No. 3:14-cv-1033-ALB-SMD
                    *
CITY OF TUSKEGEE, ALABAMA,                    *
And LEVY KELLY;                               *
                                              *
Defendants.                                   *


                   DEFENDANT CITY OF TUSKEGEE’S EXHIBIT LIST

       COMES NOW Defendant, City of Tuskegee, by and through counsel, and identifies the

following exhibits which may be utilized at the trial of this matter:

No.            Description

1              Levy Kelly’s personnel file

2              City of Tuskegee’s Use of Force Policy

3              City of Tuskegee’s Departmental Policy Manual

4              ALEA Case File 2007 regarding Levy Kelly

5              ALEA Case File 2012 regarding Levy Kelly

6              Levy Kelly’s records from Alabama Peace Officers Standards and Training

               Commission

7              Plaintiff’s response to Defendants first interrogatories, request for production and

               request for admission

8              Documents attached to Plaintiff’s initial disclosures

9              Records from the Child Advocacy Center of East Alabama
      Case 3:14-cv-01033-ALB-SMD Document 106 Filed 03/27/20 Page 2 of 3



10             Affidavit of Michael Clements

11             Plaintiff’s verified complaint, Doc.1

12             Plaintiff’s first amended complaint, Doc. 62-1

13             Records from the Hayneville Police Department

14             Exhibits from the Deposition of Robin Collins

15             Plaintiff’s motion for entry of default against Levy Kelly

16             Affidavit of Alexandria Quinn

17             Levy Kelly’s criminal file in Macon County, Alabama



                                             /s Rick A. Howard
                                             Rick A. Howard (ASB-9513-W79R)
                                             April W. McKay (ASB-5653-P76W)
                                             Attorneys for Defendant City of Tuskegee

OF COUNSEL:

Holtsford Gilliland Higgins Hitson & Howard, P.C.
Post Office Box 4128
Montgomery, Alabama 36103-4128
Telephone:     (334) 215-8585
Facsimile:     (334) 215-7101
rhoward@hglawpc.com
amckay@hglawpc.com
                                CERTIFICATE OF SERVICE

       I hereby certify that an exact copy of the foregoing instrument has been served (a)
through the Court’s e-filing system; (b) by placing a copy of same in the United States Mail,
postage prepaid and properly addressed; and/or (c) by personal/firm e-mail to

Barbara H. Agricola
Algert s. Agricola, Jr.
Agricola Law, LLC
127 South 8th Street
Opelika, Alabama 36804

Susan G. James
The James Firm
      Case 3:14-cv-01033-ALB-SMD Document 106 Filed 03/27/20 Page 3 of 3



600 South McDonough Street
Montgomery, Alabama 36101

on this the 27th day of March, 2020.

                                       /s Rick A. Howard
                                       OF COUNSEL
